                                                                                              f~LED
                             UNITED STATES DISTRICT COURT
                                                                                           DEC 2 0 2019
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                                      U. S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                                                                           CAPE GIRARDEAU
DIVINE KING KINGDOM,                                )
                                                    )
                                                    )
                Plaintiff,                          )
                                                    )
          V.                                        )         No. 4:19-cv-3296-SNLJ
                                                    )
U.S. DISTRICT COURT, EASTERN                        )
DISTRICT OF MISSOURI,                               )
                                                    )
                Defendant.


                                 MEMORANDUM AND ORDER

        This matter is before the Court upon plaintiff Divine King Kingdom's submission of a

civil complaint and a motion for leave to proceed in forma pauperis. Upon consideration of the

motion and the financial information provided therein, the Court finds that plaintiff is unable to

pay the filing fee. The motion will therefore be granted. Additionally, for the reasons explained

below, the Court will dismiss the complaint because it is frivolous and fails to state a claim upon

which relief may be granted.

                                 Legal Standard on Initial Review

        This Court is required to dismiss an action filed in forma pauperis upon the determination

that, inter alia, it is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An action is frivolous if it "lacks

an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S. 319,328 (1989). The term

'"frivolous,' when applied to a complaint, embraces not only the inarguable legal conclusion, but

also the fanciful factual allegation." Id. While federal courts should not dismiss an action

commenced in forma pauperis if the facts alleged are merely unlikely, the court can properly

dismiss such an action if the allegations in the complaint are found to be "clearly baseless."
Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (citing Neitzke, 490 U.S. 319). Allegations are

clearly baseless if they are "fanciful," "fantastic," or "delusional," or if they "rise to the level of

the irrational or the wholly incredible." Id

                                          The Complaint

       Plaintiff filed the instant complaint against this United States District Court. He invokes

this Court's federal question jurisdiction and avers that this case involves his First Amendment

right to religious freedom. He also avers that the amount in controversy is "unlimited amount of

funds to my church bank acct. My Civil. Rights are broken by the law." (ECF No. 1 at 4). He

alleges as follows.

       1. I inherited Lord of 5 civilized tribes on my grandfather death in 2007, I was
       honored thru ceremony ritual in 2017. I have been discriminated against for my
       religion by the State of Missouri USA.
       2. 12/18/2019
       3. My home address on my MO drivers license
       4. Inflamed [illegible] spirit.
       5. They failed to protect my civil liberties.

Id. at 5 (editing marks in original). In setting forth his claim for relief, plaintiff writes: "My

Religious Ritual is to be chief Ambassador for the US for eternity." Id

                                               Discussion

       Having reviewed and liberally construed the complaint, the Court is unable to discern

plaintiff's claims. The Federal Rules of Civil Procedure require litigants to formulate their

pleadings in an organized and comprehensible manner. Even pro se plaintiffs are required to set

out not only their alleged claims in a simple, concise, and direct manner, but also the facts in

support of such claims. See McNeil v. United States, 508 U.S. 106, 113 (1993). Here, plaintiff

has not done so. While this Court must liberally construe pro se filings, this Court will not

                                                   2
construct claims or assume facts that plaintiff has not alleged. See Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (refusing to supply additional facts or to construct a legal theory for the

prose plaintiff that assumed facts that had not been pleaded). Additionally, plaintiffs allegations

and his prayer for relief are nonsensical, and indeed "rise to the level of the irrational or wholly

incredible." Denton, 504 U.S. at 33. The Court therefore finds that plaintiffs allegations are

clearly baseless as defined in Denton. The Court will therefore dismiss this action as frivolous

and for failure to state a claim upon which relief may be granted.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma

pauperis (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiffs Motion to Appoint Counsel (ECF No. 3)

is DENIED as moot.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this   J..of(   day of December, 2019.




                                                 STEPHENN. LIMBAUGH,.
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
